DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants' arguments filed on 8/4/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 4-9, 11-14, 16, 19, 22, 30-33 are still at issue and are present for examination. 
Terminal Disclaimer
The terminal disclaimer filed on 9/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,626,383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Graf on 9/15/2022.
The application has been amended as follows: 
	In claim 16, change “claim 15” to “claim 1”.



Allowable Subject Matter
Claims 1, 4-9, 11-14, 16, 19, 22, 30-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a thermophilic DNA polymerase comprising a family B polymerase catalytic domain, the family B polymerase catalytic domain having an amino acid sequence in which the position corresponding to position 379 of SEQ ID NO: 6 is a neutral amino acid residue selected from Q, N, H, S, T, Y, C, W, A, F, P, and G, wherein the family B polymerase catalytic domain has at least 90% identity to the family B polymerase catalytic domain sequence of a sequence selected from SEQ ID NOs: 15, 25, 33, 41 and 47, wherein said thermophilic DNA polymerase possesses increased inhibitor tolerance and/or increased yield compared to a thermophilic DNA polymerase in which the position corresponding to position 379 of SEQ ID NO: 6 is not a neutral amino acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
9/15/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652